EXHIBIT A-4 KSNE, LLC LIMITED LIABILITY COMPANY OPERATING AGREEMENT THIS LIMITED LIABILITY COMPANY OPERATING AGREEMENT OF KSNE, LLC (this Agreement) is made as of the day of , 2002 (the Effective Date) by KeySpan Corporation, a New York corporation (KeySpan), and each Person, if any, subsequently admitted to the Company as a member in accordance with the terms hereof. These Persons shall be referred to herein collectively as Members and individually as a Member. KSNE, LLC (the Company) was established pursuant to a Certificate of Formation filed with the Secretary of State of the State of Delaware by the Companys authorized representative on , 2002. Accordingly, the sole Member of the Company, KeySpan, on behalf of itself and any future Members, if any, hereby adopts this Operating Agreement as follows: ARTICLE 1 DEFINITIONS Certain capitalized terms used in this Agreement shall have the meanings set forth below:  Available Cash with respect to any fiscal period of the Company shall mean the net cash of the Company available after appropriate provision for expenses, liabilities, commitments and contingencies of the Company as determined by the Board of Managers. Capital Account means, with respect to any Member, the capital account maintained for such Person in accordance with Section 3.6 of this Agreement. Capital Contribution means, with respect to any Member, the amount of money and the value of other property contributed to the Company with respect to the Interest held by such Member. Certificate of Formation means the certificate of formation of the Company as filed with the Secretary of State of Delaware in accordance with the Company Act, as amended from time to time. "Code" means the Internal Revenue Code of 1986, as amended. "Company Act" means the Delaware Limited Liability Company Act, as the same may be amended from time to time. Fiscal Year means the Companys taxable year, and in the case of the last Fiscal Year, the fraction thereof ending on the date on which the winding up of the Company is completed. Interest means a Members entire membership interest in the Company, including without limitation such Members share of the Companys income, gain, loss and deductions, and of the Companys cash distributions and all rights and privileges of membership in the Company accorded under this Agreement or the Company Act. Ownership Percentage means, as of any particular time and from time to time, the ratio, expressed as a percentage, of a Members Capital Contribution to the aggregate Capital Contributions of all Members. Person means any individual, partnership, limited liability company, corporation, unincorporated organization or association, trust or other entity. "Treasury Regulations" means the rules and regulations of the Internal Revenue Service promulgated under the Code, as in effect from time to time. ARTICLE 2 GENERAL TERMS 2.1 Name . The name of the Company shall be KSNE, LLC. 2.2 Registered Office and Agent . The location of the registered office of the Company in Delaware shall be 2711 Centerville Road, Suite 400, Wilmington, Delaware 19808. The Companys registered agent at such address shall be Corporation Service Company. The registered agent and registered office of the Company may be changed from time to time by the Board of Managers upon giving notice thereof to the Members and complying with the requirements of the Company Act. 2.3 Principal Office of the Company . The location of the principal place of business of the Company shall be One MetroTech Center, Brooklyn, New York 11201, or such other location as the Board of Managers may decide from time to time. 2.4 Term . The Company shall have a perpetual existence unless dissolved in accordance with Article IX herein. 2.5 Business Purpose . The Company is organized to engage in any lawful act or activity for which a limited liability company may be formed under the Company Act. ARTICLE 3 MEMBERS; CAPITAL CONTRIBUTIONS 3.1 Members . The name of each Member is set forth on Exhibit A attached to this Agreement. Exhibit A shall be amended from time to time by the Managers to reflect the withdrawal of Members or the admission of new or additional Members pursuant to this Agreement. 3.2 Initial Capital Contributions . Set forth on Exhibit A attached to this Agreement are (i) the amount of the initial Capital Contributions made by each Member and (ii) the Ownership Percentage held by each Member. 3.3 Additional Contributions . Following admission to the Company and the payment in full of a Members initial Capital Contribution, no Member shall be obligated to make any additional contribution to the Companys capital, whether upon liquidation of the Company or otherwise. Without limiting the generality of the foregoing, no Member shall have any obligation to restore any deficit balance in such Members Capital Account, and any such deficit balance shall not be considered a debt owed to the Company or to any other Person for any purpose whatsoever. Nothing herein shall be construed to prohibit any Member, at its sole option, from making any additional Capital Contribution to the Company authorized by the Board of Managers in order to fund all or any part of the Companys capital requirements. 3.4 No Interest on Capital Contributions . Members shall not be paid interest on their Capital Contributions. 3.5 Return of Capital Contributions . Except as otherwise provided in this Agreement, no Member shall have the right to receive the return of any Capital Contribution. If any Member is entitled to receive a return of a Capital Contribution, the Company may distribute cash, notes, property, or a combination thereof to the Member in return of the Capital Contribution. The Company shall not be required to make any distributions to any Member in any form other than cash. 3.6 Capital Account . A separate Capital Account shall be maintained for each Member. Capital Accounts of the Members shall be maintained in accordance with Treasury Regulation Section 1.704-1(b)(2)(iv). 3.7 Liability; Powers of Members . The liability of Members shall be limited as provided under the Company Act and the other laws of Delaware.
